MANDATE

THE STATE OF TEXAS

TO THE 38TH JUDICIAL DISTRICT COURT OF MEDINA COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 10, 2015, the cause upon appeal to revise
or reverse your judgment between

Levi and Michelle McKenzie, Appellant

V.

Community National Bank, Appellee

No. 04-14-00540-CV and Tr. Ct. No. 13-05-21843-CV

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is AFFIRMED. It is ORDERED that appellee, Community National
Bank, recover its costs of this appeal from appellants, Levi and Michelle
McKenzie.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 19, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00540-CV

                                   Levi and Michelle McKenzie

                                                     v.

                                    Community National Bank

        (NO. 13-05-21843-CV IN 38TH JUDICIAL DISTRICT COURT OF MEDINA COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          NISSA DUNN
MOTION FEE                         $15.00   E-PAID          ERIC PULLEN
INDIGENT                           $25.00   E-PAID          ERIC PULLEN
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          ERIC PULLEN
FILING                            $100.00   E-PAID          ERIC PULLEN
STATEWIDE EFILING FEE              $20.00   E-PAID          ERIC PULLEN
CLERK'S RECORD                      $0.00   PAID


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 19, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853